Newburger, J.
This action was brought to recover a balance due upon a contract to excavate a rock upon certain premises in this city.
The answer admitted the contract, but denied that the plaintiff had excavated the number of yards claimed in the complaint.
A careful examination of the appeal book fails to disclose any error on the part of tile trial justice in the admission or exclusion of testimony, and as there are no questions raised by the learned counsel for the appellant, the judgment must be affirmed, with costs.
Ehrlich, Ch. J., and Fitzsimons, J., concur.